Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 24, 2018

The Court of Appeals hereby passes the following order:

A18A1322. JAMILA H. GIBBS v. JAMES E. GIBBS.

      By order dated March 19, 2018, this court granted the appellant’s motion for
an extension of time to file her brief and enumeration of errors. Per the appellant’s
request, she was given until March 30, 2018, to file her brief and enumerations. The
appellant’s brief was not filed within the extended period and has not been filed as
of the date of this order. Accordingly, this appeal is DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/24/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.